 Case 2:19-cv-00417-JAD Document 27 Filed 06/01/20 Page 1 of 1   PageID #: 50



                       UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


George Paul Violette

      v.                                        Case No. 2:19-cv-417-JD

Bryce Turgeon, et al




                                   ORDER


      No objections having been filed, I herewith approve the

Report and Recommendations of Magistrate Judge Andrea K.

Johnstone dated March 9, 2020, March 18, 2020 and April 3, 2020.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”    School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).



                                         /s/ Joseph A. DiClerico, Jr.
                                         _________________________
                                         Joseph A. DiClerico, Jr.
                                         United States District Judge

Date: June 1, 2020

cc:   Gregory Paul Violette, pro se
